 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is effective as of
___________________ (the “Effective Date”) between QuantumSphere, Inc., a
California corporation (the “Company”), and _______________, an individual (the
“Consultant”), who agree as follows.

 

A.           The Company desires to retain the services of the Consultant as a
consultant to the Company from the Effective Date and pursuant to the terms set
forth herein and separate statements of work (“SOWs”) mutually agreed upon.

 

B.           The Consultant is willing to be retained by the Company on the
terms and subject to the conditions set forth in this Agreement.

 

1.           Services. The Consultant shall perform the services set forth in
Exhibit A attached hereto (the “Services”). The Consultant shall render the
services. The Consultant shall not allow any other person or entity to perform
any of the Services for or instead of the Consultant without the prior written
consent of Company, which consent shall not be unreasonably withheld. The
Consultant shall comply with the statutes, rules, regulations and orders of any
governmental or quasi-governmental authority, applicable to the performance of
the Services.

 

2.           Terms of Engagement.

 

2.1           Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

 

(a)          “Accrued Expenses” shall mean any appropriate business expenses
incurred by the Consultant in connection with the Services provided hereunder,
which have been approved by the Company in writing, all to the extent unpaid or
unreimbursed on the date of termination.

 

(b)          “Confidential Information” shall mean all information related to
any aspect of the Company’s business which is either information not known by
actual or potential competitors of the Company or is proprietary information of
the Company, whether of a technical nature or otherwise. Confidential
Information is to be broadly defined and includes, but is not limited to, trade
secrets, copyrights, ideas, techniques, know-how, inventions (whether patentable
or not), and/or any other information of any type relating to firmware, computer
programs, computer code, software source documents, software design and
architecture, computer hardware, circuits, silicon chip technology, testing
procedures, product requirements and specifications, devices, designs,
configurations, documentation, recorded data, schematics, master works, master
databases, algorithms, flow charts, formulae, works of authorship, mechanisms,
research, manufacture, improvements, assembly, installation, intellectual
property, including patents and patent applications, business plans, past or
future financing, marketing, forecasts, pricing, customers, the salaries,
duties, qualifications, performance levels, and terms of compensation of other
employees, and/or cost or other financial data concerning any of the foregoing
or the Company and its operations generally.

 

(c)          “Inventions” shall mean any and all products, inventions,
innovations, ideas, discoveries, designs, schematics, mask works, data,
formulas, software, databases, algorithms, programs, trade secrets, works of
authorship, assays, developmental or experimental work, methods, processes,
techniques, improvements, and related know-how and which are made by Consultant,
alone or in combination with others, either on behalf of the Company under this
Agreement, or with the use of or as a result of access to Confidential
Information or property, including but not limited to any derivative work which
constitutes an improvement or modification to any tangible form of Confidential
Information, such as any design, drawing, or product that embodies Confidential
Information, and whether or not patentable, copyrightable, or qualified for
other intellectual property protection.

 

 

 

 

2.2           Independent Contractor. The Consultant is an independent
contractor and not an employee of the Company. The Consultant has no authority
to obligate or bind the Company by contract or otherwise. The Consultant will
not be eligible for any employee benefits, and the Company will not make
deductions from the Consultant’s fees for taxes (except as otherwise required by
applicable law or regulation). Any taxes imposed on the Consultant due to
activities performed hereunder will be the sole responsibility of the
Consultant.

 

2.3           Term of Service. This Agreement shall be ___________ (the “Term”)
and until terminated by either of the parties.

 

2.4           Termination of Consultant. Upon termination of the Consultant, the
Consultant shall promptly return to the Company, without limitation, all
documents, drawings and any other items of whatever nature supplied to the
Consultant by the Company or owned by the Company pursuant to this Agreement and
the Company shall pay the Consultant Accrued Expenses, if any.

 

3.           Compensation and Expenses.

 

3.1           Compensation; Status Meetings; Weekly Work Reports. In
consideration of the Services to be provided, the Consultant shall be
compensated _____________. Consultant will work with ___________ and other staff
of the Company during the term of the Agreement when working on matters pursuant
to written SOWs. In addition, Consultant shall provide weekly reports on the
hours spent on the project and delineating each of the tasks handled.

 

3.2           Expense Reimbursement. The Company shall reimburse the Consultant
for all reasonable, ordinary and necessary out-of-pocket travel and other
expenses incurred by the Consultant in conjunction with his services to the
Company, which expenses have been approved in advance in writing by the Company.
The Company will reimburse such expenses within thirty (30) days after
Consultant has provided to the Company, in form and substance reasonably
satisfactory to the Company, appropriate documentation evidencing such expenses.

 

4.           Confidentiality Obligation.

 

4.1           The Consultant shall hold all Company Confidential Information in
confidence and may not disclose, use, copy, publish, summarize, or remove from
the premises of the Company any Confidential Information, except as necessary to
carry out the Consultant’s assigned responsibilities as a Company Consultant. In
the event the Consultant is required to disclose any Confidential Information
pursuant to law or government regulation, the Consultant must promptly notify
the Company in order to allow the Company the maximum time to obtain protective
or confidential treatment of the Confidential Information before it is
disclosed.

 

4.2           Confidential Information subject to Section 4.1 does not include
information that: (i) is or later becomes available to the public through no
breach of this Agreement by the Consultant; (ii) is obtained by the Consultant
from a third party who had the legal right to disclose the information to the
Consultant; (iii) is already in the possession of the Consultant on the date
this Agreement becomes effective; or (iv) was developed by the Consultant
independent of the performance of the Services.

 

-2-

 

 

 

5.          Information of Others. The Consultant shall safeguard and keep
confidential the proprietary information of customers, vendors, consultants, and
other parties with which the Company does business to the same extent as if it
were Company Confidential Information. The Consultant may not use or disclose to
the Company any confidential, trade secret, or other proprietary information or
material of any previous employer or other person, and will not bring onto the
Company’s premises any unpublished document or any other property belonging to
any former or current employer without the written consent of that former or
current employer.

 

6.          Company Property. All papers, records, data, notes, drawings, files,
documents, samples, devices, products, equipment, and other materials, including
copies and in whatever form, relating to the business of the Company that the
Consultant possesses or creates as a result of the Consultant’s service to the
Company, whether or not confidential, are the sole and exclusive property of the
Company. In the event of the termination of the Consultant’s service to the
Company, the Consultant will promptly deliver all such materials to the Company
and will sign and deliver to the Company the “Termination Certificate” attached
hereto as Exhibit B.

 

7.          Ownership of Inventions. Any and all Inventions shall be the
property of the Company, and any Inventions which are made by Consultant in
performance of the Services under this Agreement, to the maximum extent
permitted by law, shall be “works made for hire.” The Consultant hereby assigns
and agrees to assign to the Company or its designee, without further
consideration, the Consultant’s entire right, title, and interest in and to all
Inventions, including all rights to obtain, register, perfect, and enforce
patents, copyrights, mask work rights, and other intellectual property
protection for Inventions. The Consultant shall disclose promptly and in writing
to an individual designated by the Company or to the Consultant’s immediate
supervisor all Inventions which the Consultant has made or reduced to practice.
During the term of the Consultant’s services to the Company hereunder and for
five years after, the Consultant shall assist the Company (at its expense) to
obtain and enforce patents, copyrights, and other forms of intellectual property
protection on Inventions.

 

8.          Prior Contracts. The Consultant represents that except as disclosed
in writing to the Company, (a) there are no other contracts to assign Inventions
that are now in existence between any other person or entity and the Consultant,
and (b) the Consultant has no employments, consultancies or undertakings which
would restrict or impair the Consultant’s performance of this Agreement.

 

9.          Agreements with the United States Government and Other Third
Parties. The Consultant acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government or agencies
thereof which impose obligations or restrictions on the Company regarding
Inventions made during the course of work under such agreements or regarding the
confidential nature of such work. The Consultant will be bound by all such
obligations or restrictions and to take any and all action necessary to
discharge the obligations of the Company thereunder.

 

10.         Representations and Warranties of the Consultant. The Consultant
represents and warrants that the results of the Services (“Work Product”) will
be the sole product of the Consultant’s own efforts; that the Consultant is and
shall be the sole and exclusive owner of all rights in such Work Product, and
have the unrestricted right to assign the Consultant’s rights with respect to
such Work Product to the Company in accordance with Section 7; and that the use
and disclosure of such Work Product by him to the Company will not infringe upon
or violate any patent, copyright, trade secret or other proprietary right of any
third party.

 

11.         Indemnification. The Consultant shall defend, indemnify and hold
harmless the Company and its directors, officers, agents and employees from and
against all claims, losses, liabilities, damages, expenses and costs (including
reasonable attorney’s fees and costs of litigation regardless of outcome) which
result from any breach or alleged breach by the Consultant of any provision
contained in this Agreement or any failure or alleged failure by the Consultant
to perform the services required under this Agreement.

 

-3-

 

 

 

12.         Miscellaneous.

 

12.1         Waiver. The waiver of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or other provision hereof.

 

12.2         Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by personal or courier delivery,
facsimile or first class mail, certified or registered with return receipt
requested, and shall be deemed to have been duly given upon receipt if
personally delivered or delivered by courier, on the date of transmission if
transmitted by facsimile, or three days after mailing if mailed, to the
addresses of the Company and the Consultant contained in the records of the
Company at the time of such notice. Any party may Change such party’s address
for notices by notice duly given pursuant to this Section 12.2.

 

12.3         Assignment. The rights and liabilities of the parties hereto shall
bind and inure to the benefit of their respective successors, heirs, executors
and administrators, as the case may be; provided, however, that as the Company
has specifically contracted for the services to be provided by the Consultant
hereunder, the Consultant may not assign or delegate the Consultant’s
obligations under this Agreement either in whole or in part without the prior
written consent of the Company.

 

12.4         Headings. The section headings used in this Agreement are intended
for convenience of reference and shall not by themselves determine the
construction or interpretation of any provision of this Agreement.

 

12.5         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

12.6         Injunctive Relief; Consent to Jurisdiction. The Consultant
acknowledges and agrees that damages will not be an adequate remedy in the event
of a breach of any of the Consultant’s obligations under this Agreement. The
Consultant therefore agrees that the Company shall be entitled (without
limitation of any other rights or remedies otherwise available to the Company
and without the necessity of posting a bond) to obtain an injunction from any
court of competent jurisdiction prohibiting the continuance or recurrence of any
breach of this Agreement. The Consultant hereby submits to the jurisdiction and
venue in the federal district court for the Central District of California and
in the courts of the State of California in Orange County, California. The
Consultant further agrees that service upon the Consultant in any such action or
proceeding may be made by first class mail, certified or registered, to the
Consultant’s address as last appearing on the records of the Company.

 

12.7         Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.

 

12.8         Enforcement. If any portion of this Agreement is determined to be
invalid or unenforceable, such portion shall be adjusted, rather than voided, to
achieve the intent of the parties to the extent possible, and the remainder
shall be enforced to the maximum extent possible.

 

12.9         Survival. Sections 4, 5, 6, 7, 8, 9, 10, 11 and 12 shall survive
termination or expiration of this Agreement.

 

-4-

 

 

 

12.10         Entire Agreement; Modifications. Except as otherwise provided
herein or in the exhibits hereto, this Agreement represents the entire
understanding among the parties with respect to the subject matter of this
Agreement, and this Agreement supersedes any and all prior and contemporaneous
understandings, agreements, plans, and negotiations, whether written or oral,
with respect to the subject matter hereof, including, without limitation, any
understandings, agreements, or obligations respecting any past or future
compensation, bonuses, reimbursements, or other payments to the Consultant from
the Company. All modifications to this Agreement must be in writing and signed
by each of the parties hereto.

 

-5-

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.



 



  QUANTUMSPHERE, INC.         By:     Name:     Title:  



 



  CONSULTANT         By:     Name:  

 

  Social Security No.:  

 

  Phone:     Email:  





 

-6-

 

 

